PD-0242-18                                             PD-0242-18
                                                                   COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                    Transmitted 3/5/2018 12:51 PM
                                                                      Accepted 3/7/2018 11:42 AM
                            No. _____________                               DEANA WILLIAMSON
                                                                                           CLERK
                                    In the
                          Court of Criminal Appeals                     FILED
                                  At Austin                    COURT OF CRIMINAL APPEALS
                                                                      3/7/2018
                                                     DEANA WILLIAMSON, CLERK


                             No. 05-17-01135-CR

                                       In the
                                Court of Appeals
                                      for the
                             First District of Texas
                                     at Dallas

                            

                                  No.067247-A
                         In the 15TH Judicial District Court
                              Grayson County, Texas

                            

                   JOSE GUSTAVO CASTANEDA
                                     Appellant
                                       V.
                       THE STATE OF TEXAS
                                      Appellee

                            

       APPELLANT’S MOTION FOR EXTENSION OF TIME
                 WITHIN WHICH TO FILE
          PETITION FOR DISCRETIONARY REVIEW

                            

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 68.2(c) moves for an

extension of time within which to file its petition for discretionary review. In

support of its motion, appellant submits the following:
      1.     Appellant was charged with the felony offense of possession of a
             controlled substance, and later placed on probation for a reduced
             offense of misdemeanor attempt to possess a controlled
             substance.
      2.     Appellant successfully completed his probation, but suffered
             immigration consequences due to the probation. Due to those
             consequences, he filed a writ of habeas corpus that was denied by
             the 15th Judicial District Court of Grayson County, Texas.
      3.     The Fifth District Court of Appeals in Dallas rendered judgment
             in an unpublished opinion on 21st day of February, 2018,
             affirming appellant’s conviction and sentence.
      5.     Appellant’s petition for discretionary review is due March 8, 2018.
      6.     Appellant seeks an extension, in accordance with TEX. R. APP.
             P. 68.2(c), until April 8, 2016, to file its petition for discretionary
             review. This is appellant’s first request for an extension.
      9.     Appellant is currently in the custody of Immigration and Customs
             Enforcement awaiting an immigration hearing. Although a copy
             of the Judgement and Order with instructions were sent to
             Appellant on February 23, 2018, a green card has not yet been
             received. In an abundance of caution, a new copy with
             instructions for PDR has been sent today.

      WHEREFORE, the Appellant prays that this Court will grant the

requested extension until April 8, 2018.

                                  Respectfully submitted,

                                  /s/ Kimberley Miller Ryan
                                  Kimberley Miller Ryan
                                  for Jose Gustavo Castaneda
                                  110 S. Bolivar St. B2
                                  Marshall, TX 75670
                                  kimryanlaw@gmail.com
                                  (903) 471-0816 phone
                                  (888) 753-8808 fax
                     CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on the 5th day of

March, 2018, a copy of the foregoing was delivered to the attorneys in this

matter.

                                            /s/ Kimberley Miller Ryan
                                            Kimberley Miller Ryan
                                            for Jose Gustavo Castaneda
                                            110 S. Bolivar St. B2
                                            Marshall, TX 75670
                                            kimryanlaw@gmail.com
                                            (903) 471-0816 phone
                                            (888) 753-8808 fax